DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites that the device “may combine plurality of disk filtration members”.  This language makes it unclear whether such limitations are optional and intended use or whether they positively require a plurality of disk filtration members.  Thus the claim is rendered unclear.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al. (US 5,733,449) in view of Guirguis (US 5,038,793)  and further in view of Bare et al. (US 8,460,227).

Regarding claim 1 Bowers discloses a tapered tubular barrel, the barrel main body having a top opening and bottom opening end, the main body tapered toward the bottom end;(See Bowers where a tapered tubular barrel has a main body 14 with a top opening covered by cap 20 and the main body tapers towards the bottom end, i.e. the top portion 23 is wider than bottom portion 30 due to a taper.)
a thin disk filtration member; (See Bowers Fig. 1 wherein there is a thin disk filtration member 18)

a bottom conical cap, the bottom cap is securely press fitted at the bottom end of the main tubular barrel with the thin disk filtration member sandwiched in between. (See Bowers Fig. 1 wherein there is a bottom conical cap 12 which is frictionally fit, i.e. press fit, at the bottom end of the main tubular barrel 14 with the think disk filtration member 18 sandwiched therebetween.)


Bowers does not specifically disclose the bottom conical cap with lure access port.

Guirguis discloses a material concentration tube comprising a bottom conical cap having a lure access port. (See Guiguis Fig. 1 wherien there is a luer lock port 39.)



It would have been obvious to one of ordinary skill in the art at the time of filing to provide a luer lock on said device bottom as described by Guirguis in the device of Bowers because such a luer lock allows a secure connection allowing the addition and removal of materials from the bottom portion of the device as would be desirable in the device of Bowers.

Bare discloses a centrifuge tube main body having a top cap with lure access port, the top cap is threaded and placed over a threaded end  top opening end of the main body.(See Bare Figs. 1-3 wherein a cap 20 is threaded onto a top opening of a tube main body 30 said cap includes a luer, i.e. lure, locks 21 and 22.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a threaded cap and main body with luer lock on said cap as described by Bare in the device of Bowers because such a cap provides a closed and sterile system while allowing the addition and removal of materials as would be desirable in the device of Bowers.


Regarding claim 2 modified Bowers discloses all the claim limitations as set forth above as well as the device wherein wherein said a thin disk filtration member has nominal pore sizes which may be adjusted according to use but does not specifically disclose pores from about 10 microns to about 250 microns.
It is noted that such a modification would have been obvious to one of ordinary skill in the art at the time of filing to provide  nominal pore sizes from about 10 microns to about 250 microns because such a modification would have required a mere change in size of said pores and A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  


Regarding claim 3 modified Bowers discloses all the claim limitations as set forth above as well as the device wherein said a thin disk filtration member is made of synthetic polymers. (See Bowers Col. 7 lines 55-65 wherein the membrane, i.e. thin disk filtration member, is formed from synthetic polymers, i.e. polyether sulfone, polysulfone.)


Regarding claim 7 modified Bowers discloses all the claim limitations as set forth above as well as the device wherein said a thin disk filtration member may combine plurality of disk filtration members. (See Bowers wherein there may be a plurality of disk filtration members if one so wished.) It is noted that such a limitation is an intended use and/or optional claim limitation utilizing “may” language and as such does not positively require such features.
Additionally such a modification would have required a mere duplication of parts which would have been obvious to one of ordinary skill in the art at the time of filling because mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al. (US 5,733,449) in view of Guirguis (US 5,038,793) in view of Bare et al. (US 8,460,227) as applied to claims above and further in view of Matsunase et al.  (JP 2005264420)

Regarding claim 4 modified Bowers discloses all the claim limitations as set forth above as well as the device wherein the thin disk filtration member, i.e. membrane, may be formed from any suitable material (See Bowers Col. 7 Lines 55-65) but does not specifically disclose synthetic paper.)’’ 

Matsunase et al. discloses a filter for separating biological materials wherein a filter is formed from synthetic paper (See Matsunase Abstract)

It would have been obvious to one of ordinary skill in the art at the time of filing to form a filter from synthetic paper as described by Matsunase et al. in the device of Bowers because synthetic paper filters are known to perform filtration and provide preferable uniform pore diameter as would be desirable in the device of modified Bowers.


Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al. (US 5,733,449) in view of Guirguis (US 5,038,793) in view of Bare et al. (US 8,460,227) as applied to claims above and further in view of Austen (US 2013/0158515)

Regarding claims 5 and 6 modified Bowers discloses all the claim limitations as set forth above as well as the device wherein the thin disk filtration member, i.e. membrane, may be formed from any suitable material (See Bowers Col. 7 Lines 55-65) but does not specifically disclose ceramic or stainless steel.

Austen et al. discloses a tube for separating biological materials wherein a filter is provided in the tube and may be formed from various materials including polymers, stainless steel, and ceramic. (See Austen Abstract and [0067])
Since the prior art of Austen recognizes the equivalency of ceramic or stainless steel and polymers in the field of porous biological filtration membrane materials, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the polymer filter of Bowers with the ceramic or stainless steel of Austen as it is merely the selection of functionally equivalent porous filter materials recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M HURST/               Primary Examiner, Art Unit 1799